Citation Nr: 0404045	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  96-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a left ankle 
disability.

Entitlement to service connection for a left hip disability.  

Entitlement to increased ratings for separately-rated 
manifestations of myasthenia gravis.

[The issue of entitlement to a disability rating in excess of 
30 percent for major depression, subsequent to July 18, 1996, 
is addressed in a separate Remand.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from March 1974 to March 1977 and 
from March 1991 to October 1994.  He had additional reserve 
service.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2001, when the Board remanded the 
issues on the title page for further evidentiary development.  
While the appeal was on remand, the Regional Office (RO) 
increased the disability rating for myasthenia gravis, 
assigning separate disability ratings for five different 
manifestations of myasthenia gravis:  fatigue, vision 
problems, chest wall weakness measured by pulmonary function 
impairment, weakness of the upper extremities, and weakness 
of the lower extremities.  The RO also granted a total 
disability rating on the basis of unemployability due to 
service-connected disabilities.

In written argument received in June 2003, the veteran 
expressed his belief that service connection should be 
granted for sclerotic cataracts in both eyes, secondary to 
chronic steroid use for his service-connected myasthenia 
gravis.  This claim is referred to the RO for appropriate 
action when the veteran's claims file is returned to that 
location.


REMAND

In the Board's July 2001 remand, the RO was requested to 
accomplish all notification and development required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  This duty to 
notify includes explicit notification of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
specific notice is required.  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Review of the claims file reveals that 
the veteran has not yet been provided with this type of 
specific notice.

The RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998). 

While the claim was in remand status, rating action was taken 
to increase the evaluation for myasthenia gravis by rating 
manifestations separately.  A total disability rating based 
on individual unemployability was also awarded.  While the 
increased ratings were awarded, it is not clear that the 
veteran has withdrawn his claim for an increased rating for 
myasthenia gravis and the awards did not amount to a total 
schedular rating for the disability.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  To 
ensure that the Department of Veterans Affairs (VA) has met 
its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the veteran with a 
notification letter informing him of his 
responsibilities vs. those of the VA in 
the development of evidence to support his 
claims.  See also 38 C.F.R. § 3.159 
(2002).

2.  If any new evidence is received in 
response to the above notification, the 
RO should again review the record.  If 
the veteran is withdrawing his claim for 
an increased rating for disability 
associated with myasthenia gravis, he 
should so indicate.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


